BRETT, Judge.
The plaintiff in error, Frank Herbert Redding, Jr., defendant below, was charged by information in the Municipal Criminal Court of the City of Tulsa, Oklahoma, with the offense of operating a motor vehicle on a public highway, in said city, while under the influence of intoxicating liquor. He was tried by the Municipal Judge, found guilty, and his punishment fixed at a $100 fine and 30 days in jail. From the judgment and sentence thus impósed this appeal has been perfected.
The case was set for oral argument on July 16, 1956. No briefs were filed and no appearance made and the case was therefore submitted on the record. We have examined the information and the judgment and sentence. The evidence is sufficient to sustain the charge and no fundamental error is apparent. Under these conditions we have repeatedly held the judgment and sentence will be affirmed. Whitlow v. State, 85 Okl.Cr. 2, 184 P.2d 253; Dunnam v. State, Okl.Cr., 282 P.2d 778.
The evidence discloses the defendant, a painter with two prior drunk driving pleas of guilty and numerous drunkenness convictions, was observed slowly turning *372his automobile into his driveway off of North Boston Avenue. As he got out of his automobile, two officers saw him stagger and seeing his bloodshot eyes and noting his thickness of speech, arrested him for drunk driving. The evidence supports the conviction. The judgment and sentence is accordingly affirmed.
JONES, P. J., and POWELL, J., concur.